UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------------X

IN RE PROPECIA (FINASTERIDE)                                                    Docket No:
PRODUCT LIABILITY LITIGATION                                                    12-MD- 2331(BMC)(PK)

----------------------------------------------------------------------------X
AUSTIN GORRIS,

                                            Plaintiff,

                          -against-
                                                                                Docket No:
MERCK & CO., INC. and MERCK SHARP & DOHME                                       1:15-cv-1682 (BMC)(PK)
CORP.,

                                             Defendants.
----------------------------------------------------------------------------X

                   PLAINTIFF’S RESPONSE TO ORDER TO SHOW CAUSE

        On April 17, 2020, this Court filed an Order to Show Cause directing the Defendants to

show cause why this case should not be remanded to Plaintiff’s home district.

        As explained below, Plaintiff respectfully requests that this Court retain the actual action

because a transfer of this action to the Southern District of Florida (the District Court in

Plaintiff’s home district) would be very prejudicial to the Plaintiff.

                                                 Background

        In the interest of brevity, it is respectfully requested that the Court refer to the

background that was recited in Defendants’ April 24, 2020 Response to the Court’s Order to

Show Cause. (ECF 54).
                               Response to Order to Show Cause

       Plaintiff respectfully requests that this Court maintain jurisdiction over the remaining

cases that are still pending before this Court. As stated by the Defendants, a transfer at this time

does not promote efficient administration of justice.

       New York District Courts have held that judicial efficiency outweighs all other factors

and are dispositive on the issue of judicial efficiency. Goggins v. Alliance Capital Mgmt., L.P.,

279 F. Supp. 2d 228 (S.D.N.Y. 2003). When deciding whether to transfer a case based on the

conservation of judicial resources, “courts consistently recognize that the existence of a related

action in the transferee district is a strong factor to be weighed with regard to judicial economy

and may be determinative. Ahmed v. T.J. Maxx Corp., 777 F. Supp. 2d 445 (E.D.N.Y. 2011); see

also Williams v. City of New York, No. 03-CV-5342, 20006 U.S. Dist. LEXIS 6470 at *3

(S.D.N.Y. Feb. 21, 2006). As Your Honor is aware, currently, there are three other related

actions that are pending before this Court: Crespo and Crespo v. Merck & Co., Inc. and Merck

Sharp & Dohme Corp. (Docket No. 13-cv-2388 (BMC)(PK), Howze v. Merck & Co., Inc. and

Merck Sharp & Dohme Corp. (Docket No. 14-cv-297 (BMC)(PK), and Pfaff v. Merck & Co.,

Inc. and Merck Sharp & Dohme Corp. (Docket No. 15-cv-3355 (BMC)(PK).

       Pre-trial proceedings are still on-going in the instant matter. The parties are still engaged

in discovery as additional fact and expert depositions have not been completed. Furthermore,

expert disclosure deadlines and motion deadlines have not expired. The parties are diligently

working together to complete the remaining pre-trial proceedings, as set forth in the Amended

Scheduling Order. (ECF 52). Moreover, it is respectfully submitted that if there are any issues

that requires the Court’s guidance in this case, as well as in the Howze, Crespo and Pfaff cases,


                                                 2
these issues should be decided by this Court since Your Honor is very familiar with the issues

and the case history. A new judge assigned to this matter will not be fully familiar with the

issues and could result in an inconstant ruling and/or duplicitous litigation.

       Courts have held that “[t]here is a strong policy favoring the litigation of related claims in

the same tribunal in order that pretrial discovery can be conducted more efficiently, duplicitous

litigation can be avoided, thereby saving time and expense for both parties and witnesses, and

inconsistent results can be avoided. Wyndham Associates v. Bintliff, 398 F.2d 614 (2d Cir.

1968); see also Ferens v. John Deere Co., 494 U.S. 516, 531 (1990)(“We have made quite clear

that ‘[t]o permit a situation in which two cases involving precisely the same issues are

simultaneously pending in different District Courts leads to wastefulness of time, energy, and

money that § 1404(a) was designed to prevent.’”)

       Moreover, a venue transfer at this time would be very prejudicial to Plaintiff because the

Plaintiff’s current counsel is only barred in New York State. At this time, the undersigned has

spent over 150 hours reviewing documents and deposition testimony and is still reviewing same

in preparation for the retainment of the appropriate case specific expert(s) for Mr. Gorris. In

addition, the undersigned is trying to determine if there is any further additional document

demands that might need to be made. A venue transfer will require Plaintiff to retain local

counsel who will have to become fully familiar with the case, which includes the review of

approximately 3 million pages of discovery that was exchanged and over 10 deposition

transcripts. The review of all of this material will be very difficult to complete prior to the June

12, 2020 deadline for case specific expert reports. In essence, a venue transfer would require

Plaintiff to start from the beginning.


                                                  3
         It is respectfully submitted that this Court should not transfer this case, or the related

actions. It is respectfully requested that this Court retain this action as well as the Howze,

Crespo, and Pfaff actions.

Dated:     New York, New York
           April 24, 2020

                                                Yours, etc.

                                                LAW OFFICE OF DIMITRIOS
                                                KOUROUKLIS, PH.D.

                                                         /s/ Dimitrios Kourouklis
                                                By: _____________________________
                                                        Dimitrios Kourouklis (DK 0073)
                                                Attorneys for Plaintiff
                                                AUSTIN GORRIS
                                                20 West 20th Street, 2nd Floor
                                                New York, New York 10011
                                                (929) 400-7608


                                 CERTIFICATE OF SERVICE

         I hereby certify that on this date I have caused the foregoing to be electronically filed

with the Clerk of the Court using the ECF System, which sent notification of such filing to all

registered attorneys.



                                                     /s/ Dimitrios Kourouklis




                                                 4
